
	

114 S2125 IS: Small Business Lending and Economic Inequality Reduction Act of 2015
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2125
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To make the Community Advantage Pilot Program of the Small Business Administration permanent, and
			 for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Small Business Lending and Economic Inequality Reduction Act of 2015.
		2.Community advantage program
 (a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:
				
					(35)Community advantage program
 (A)DefinitionsIn this paragraph— (i)the term covered institution means—
 (I)a development company (as defined in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662)) that is eligible to participate in the program established under title V of such Act (15 U.S.C. 695 et seq.);
 (II)a nonprofit intermediary (as defined in subsection (m)(11)); (III)a non-Federally regulated entity certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)); or
 (IV)any other nonprofit organization approved by the Small Business Administration; (ii)the term program means the Community Advantage Program established under subparagraph (B);
 (iii)the term Reservist means a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;
 (iv)the term service-connected has the meaning given that term in section 101(16) of title 38, United States Code; and (v)the term small business concern in an underserved market means a small business concern—
 (I)that is located in— (aa)a low- or moderate-income community;
 (bb)a HUBZone; or (cc)a community that has been designated as an empowerment zone or an enterprise community under section 1391 of the Internal Revenue Code of 1986;
 (II)that has more than 50 percent of employees residing in a low- or moderate-income community; (III)that has been in existence for not more than 2 years on the date on which a loan is made to the small business concern under the Community Advantage Program established under subparagraph (B);
 (IV)owned and controlled by veterans; (V)owned and controlled by service-disabled veterans; or
 (VI)not less than 51 percent of which is owned and controlled by 1 or more— (aa)members of the Armed Forces participating in the Transition Assistance Program of the Department of Defense;
 (bb)Reservists; (cc)spouses of veterans, members of the Armed Forces, or Reservists; or
 (dd)surviving spouses of veterans who died on active duty or as a result of a service-connected disability.
 (B)EstablishmentThere is established a Community Advantage Program, under which the Administration may guarantee loans made by covered institutions under this subsection, including loans made to small business concerns in underserved markets.
 (C)RequirementsNot less than 60 percent of loans made by a covered institution under the program shall consist of loans made to small business concerns in underserved markets under the program.
 (D)Maximum loan amountThe maximum loan amount under the program is $350,000. (E)Regulations (i)In generalNot later than 1 year after the date of enactment of this paragraph, the Administrator shall promulgate regulations to carry out the program, which shall be substantially similar to the Community Advantage Pilot Program of the Administration, as in effect on the day before the date of enactment of this paragraph.
 (ii)Pilot programBeginning on the date on which the regulations promulgated by the Administrator under clause (i) take effect, the Administrator may not carry out the Community Advantage Pilot Program of the Administration..
 (b)Technical and conforming amendmentSection 3(r) of the Small Business Act (15 U.S.C. 632(r)) is amended— (1)in paragraph (1), by inserting before the period at the end the following: , but does not include a covered institution, as defined in section 7(a)(35)(A); and
 (2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking means a business concern and inserting the following: —
						
 (A)means a business concern if—; (B)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
 (C)in subparagraph (A)(iii), as so redesignated, by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (B)does not include a covered institution, as defined in section 7(a)(35)(A).. 3.Expanding the purposes of advances and collateral available to community development financial institutionsSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—
 (1)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and
 (2)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution.
			
